A rehearing having been heretofore granted in this cause and the cause having been orally argued on rehearing before the Court en banc, and it appearing that this case still remains undisposed of on the docket and it further appearing that by reason of changes in the personnel of this Court subsequent to its last argument and submission that a re-argument of this case should *Page 776 
be again allowed before the Court en banc in order that this Court as now constituted may have the benefit of oral argument as requested by the parties on the former hearing, it is now ordered that a complete re-argument of this cause on rehearing be set to be heard before the whole Court on Friday, April 21st, 1933, at 10:00 A. M. Nothing in this order shall preclude the waiver of further oral argument by the parties if they so desire, upon giving notice to the clerk that it is desired to waive further oral argument.
DAVIS, C. J., and WHITFIELD, ELLIS, BROWN and BUFORD, J. J., concur.
TERRELL, J., disqualified.
                          ON REHEARING.